Citation Nr: 1114287	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  04-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a pelvic disability.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to an initial rating in excess of 10 percent for left ear defective hearing.

5. Entitlement to an initial rating in excess of 10 percent for tinnitus.

6. Entitlement to an initial rating in excess of 20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The Veteran had active military service in the Army from October 1985 to October 1988 and in the Army Active Guard from February 1989 to November 1995.  
The issues stated on the title page of this decision arise from an April 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned at the RO in September 2006, and the transcript of that hearing has been associated with the record and considered on appellate review.  A Board of Veterans' Appeals (Board) decision of June 2007 decided other issues that were earlier on appeal.  That decision also remanded the issues as stated on the title page.  The case is now returned to the Board for appellate review. 


FINDINGS OF FACT

1. Left shoulder strain with rotator cuff tendonitis and impingement began in service.

2. A pelvic disability is not shown.

3. Migraine headaches began in service.

4. On VA audiological evaluation in February 2010, the average pure tone decibel (dB) loss was 15 dB in the right ear and 105+ dB in the left ear.  Speech discrimination was 94 percent in the right ear and could not be calculated for the left ear due to complete and total hearing loss in that ear.  Right ear hearing acuity was normal for VA purposes.

5. Tinnitus is manifested by complaints of constant, left-sided tinnitus.  

6. Lumbar strain is manifested by tenderness without focal muscle spasm; forward flexion to 70 degrees and extension to 10 degrees prior to pain, left lateral flexion to 15 degrees, right lateral flexion to 30 degrees, and rotation to 40 degrees, bilaterally.  An increase in pain, decrease in strength and endurance, and an additional global loss of range of motion of 30 degrees is expected with flare ups of symptoms. 


CONCLUSIONS OF LAW

1. Left shoulder strain with rotator cuff tendonitis and impingement was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

2. A pelvic disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3. Migraine headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

4. As hearing acuity is deemed normal in the nonservice-connected right ear and is Level XI in the left ear, the criteria for an initial rating in excess of 10 percent for left ear defective hearing are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.383 (a)(3), 4.1, 4.2, 4.7, 4.85(f), Diagnostic Code 6100 (2010); see VAOGCPREC 32-97).

5. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus, and referral for extraschedular consideration is not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (as in effect prior to, and from, June 13, 2003); Smith v. Nicholson, 451 F.3d. 1344 (2006).

6. The criteria for an initial rating of 40 percent, but no more, for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 (in effect prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall considerations

The law requires full compliance with all orders in the Board's June 2007 remand.  See Stegall v. West, 11 Vet.App. 268 (1998).  In that remand, among other things, the Board ordered that the RO attempt to obtain the Veteran's records from any treatment for hearing loss, tinnitus and/or low back strain since May 2006, and associate them with the record, which it did.  Additionally the RO was to obtain a VA examination for the left shoulder, pelvis, headaches, and low back, and an audiology examination for the left ear defective hearing and tinnitus.  The required VA examinations were obtained.  Therefore, the Stegall requirement has been satisfied relative to the remand's requests.  Accordingly, the case is ready for appellate review. 

Veterans Claims Assistance Act Considerations

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to notify, generally

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was formally notified of the evidence necessary to substantiate her claims, with the exception of the increased rating claims, and of her and the VA's respective responsibility to identify and obtain such evidence, by a VA letter dated in September 2001.  She thus was asked, prior to these initial RO adjudications of the claims on appeal, to submit any evidence supporting her service connection claims to the VA.  In March 2006, a VA letter generally informed the Veteran regarding disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  At the hearing before the undersigned in September 2006, it was noted that the instant claims were initially service connection claims, and that thus, notice was given on service connection but not increased ratings.  The Veteran, on the advice of her representative, waived the requirements of the duty to notify under the VCAA, which notice was recorded in the transcript of the hearing at pages 2-3 and in a separate, signed document which has been made part of the file.  As noted, the Board remanded the instant issues for further development in June 2007.  A Supplemental Statement of the Case readjudicated the claims now for appellate review in March 2010.  Based on all of the forgoing, the Board determines that it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as any notice errors do not affect the essential fairness of the adjudication.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of relevant VA and private post-service treatment and examinations.  Additionally, the claims file contains the Veteran's testimony and signed statements in support of her claims.  The Board has carefully reviewed such statements and concludes that she has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding, available, evidence relevant to the Veteran's claims.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the appeal has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained. 

Contentions and Hearing Testimony on Appeal

The Veteran contends that the issues as stated on the title page of this decision should be decided in her favor.  She testified, in sum, that her left ear defective hearing and tinnitus have increased in severity since service connection was granted, as has her lumbar strain.  Transcript of hearing or transcript at pp. 4-6.  She felt that her migraine headaches might be due to her lumbar pain, very loud tinnitus, and/or a motor vehicle accident in service.  Transcript at pp. 9-14.  She testified that she had had pelvic pain of unknown origin in service, which had been treated surgically after service, and it was unclear from her testimony whether any symptoms remained.  Transcript at pp. 15-17.  She further testified that she had left shoulder bursitis since service as well, for which she too, anti-inflammatories.  She did not sleep on her left side or do anything on that side, due to the pain.  Transcript at pp. 17-18.  


Evidence, generally

The evidence notably includes records of service treatment, testimony, written contentions, VA examinations and treatment, and private examination and treatment.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the extensive evidence submitted by the Veteran or on her behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Board will assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to report that she incurred certain injuries during service or that she experienced certain symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Service connection, generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous system and for arthritis may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where there is a chronic disease shown as such in service (or within a pertinent presumption period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be graned.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

A left shoulder disability, service connection  

Service treatment records document left shoulder muscle strain from a motor vehicle accident in 1992.  At the time of discharge from active duty, these records document no chronic left shoulder disability.  A VA examination in February 2002 diagnosed left shoulder bursitis with chronic left trapezial pain.  The examiner failed to opine on whether this had begun in service.  The Board's 2007 remand required that a VA examination include a medical opinion whether it was at least as likely as not that the condition arose in service or was manifested to a compensable degree within one year after discharge from active duty.  A VA examination in December 2009 resulted in the diagnosis of chronic left shoulder strain with rotator cuff tendonitis and impingement.  The examiner also made these "REMARKS:"  

There is clear documentation in the service medical record of injury to the left shoulder with treatment while in service.  She continues to have symptoms consistent with that injury today.  I therefore conclude that the current left shoulder condition is most likely related to that treated and documented in the service.  

VA examination December 18, 2009.  As such, the only medical opinion on nexus in the record is in favor of the claim.  Therefore, despite the lack of treatment for chronic left shoulder disability in service, the evidence for and against the claim is in equipoise.  According the benefit of the doubt to the Veteran, the claim must be allowed.  Service connection is granted for left shoulder strain with rotator cuff tendonitis and impingement.  38 U.S.C.A. § 1110, 1131, 5107.

A pelvic disability, service connection 

Service treatment records show that the Veteran suffered from pelvic pain while on active duty without any specific diagnosis or disability shown as being caused by or related to that pain.  The Board's 2007 remand ordered that a VA examination provide an opinion whether any pelvic disability had its onset in service or manifested to a compensable degree within one year after service.  VA examination in December 2009 revealed the Veteran's history of no current, chronic pelvic issues.  She deferred a pelvic examination per her own request.  She had reportedly gone through menopause about 7 years prior to the VA examination and had had no pelvic pain since that time.  The examiner's impression was that there was no evidence of any chronic pelvic issue.  The Board finds that the Veteran's history statements in December 2009 supersede her testimony before the Board in 2006 on this point.  Specifically, her testimony was not clear on whether she still suffered from pelvic pain, since her surgery for this condition.  Her reported statements at the 2009 VA examination, by contrast, were very clear, that she has no current pelvic pain.  Accordingly, there is no conflict between the testimony and the VA examination; and the examination significantly clarifies the testimony.  Again, the Veteran even deferred a pelvic examination on her own request.  The Board determines, therefore, that there is no competent evidence of current, chronic pelvic disability, whether from the Veteran or a medical expert.  Thus, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 1110, 1131, 5107; See Sanchez-Benitez v. West, supra.

Migraine headaches, service connection 

Service treatment records document treatment for a headache in 1990 but no evidence of a chronic headache disability at separation from active duty.  VA neurological examination in March 2002 reportedly documented classic, chronic migraine headaches but failed to provide an opinion for or against any link between chronic migraine headaches and service.  The Board's 2007 remand of this issue then required that a VA examiner opine whether it was at least as likely as not that this condition had its onset in service or was manifested to a compensable degree within one year after discharge from active duty.  VA general medical examination in December 2009 resulted in the diagnosis of migraine headaches with aura, with the opinion that it was at least as likely as not that the headaches began in the military.  This VA examination otherwise reflects careful history and examination and is consistent, in its history and findings, with the earlier VA examination for headaches.  As such, the only medical opinion on nexus in the record is in favor of the claim, and the relevant VA examination history and findings are consistent throughout the record.  Therefore, despite the lack of treatment for or finding of chronic headaches in service or within one year thereafter, the evidence for and against the claim is in equipoise.  According the benefit of the doubt to the Veteran, the claim must be allowed.  Service connection is granted for migraine headaches.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.303(d).

Increased rating, generally

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining disability evaluation, the VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, that requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  

Left Ear Defective Hearing, Initial rating in excess of 10 percent

According to VA's Schedule for Rating Disabilities, evaluations for unilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Hearing loss is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Code 6100.  To evaluate the degree of disability from the service-connected unilateral defective hearing, the rating schedule provides 11 numeric designations from Level I for essentially normal acuity through XI for profound deafness.

When service connection is in effect only for hearing loss in one ear, the hearing acuity in the non-service-connected ear must be regarded as normal for rating purposes, absent VA-defined hearing loss (which is not shown in this case), under 38 U.S.C.A. § 1160(a)(3) (West 1991); 38 C.F.R. §§ 3.383(a)(3) (and VAOGCPREC 32-97), 3.385, 4.85(f).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination" is used to determine a Roman numeral designation (I through XI) for hearing impairment in each ear based on consideration of speech discrimination as well as pure tone threshold averages, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average" is used.  Table VII, "Percentage Evaluation for Hearing Impairment" is then used to determine the percentage evaluation by combining the Roman numeral of each ear, with the non-service connected ear assigned a Roman numeral designation of I, subject to the provisions of § 3.383 (which are not applicable in this Veteran's case as her hearing acuity in her right ear is normal for VA rating purposes).  38 C.F.R. §§ 3.383, 3.385, 4.85(b).

When hearing acuity in the service-connected ear is at Level XI (105+ dB loss) and hearing acuity in the other ear is within normal limits, the assigned rating is 10 percent.  38 C.F.R. §§ 3.383(a)(3) (and VAOGCPREC 32-97), 4.85, 4.86, Diagnostic Code 6100.  

The Veteran was examined by VA in February 2002.  She complained of constant bilateral tinnitus that was 5/10 on a scale of 1-10 in severity and effect on daily life, sounding like a high pitched ringing.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 0 in the left ear.  The average decibel loss in the right ear was 6 and was 105 in the left ear.  These results were said to be consistent with left-side profound sensorineural hearing loss with poor word discrimination, of unknown etiology.  The right side was said to have hearing acuity within normal limits.  These results yield Roman numeral designations of I on the right and XI on the left under 38 C.F.R. § 4.85, Table VIA.  The Board is compelled to apply table VIA, under 38 C.F.R. § 4.86, as applying the scores using Table VI would actually result in a lower Roman numeral for the left ear.

VA re-examined the Veteran in February 2010.  Again the right ear hearing acuity was found to be within normal limits.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 94 percent in the right ear, and reportedly, the left ear could not be tested because of the profound hearing loss on that side.  The average decibel loss in the right ear was 15 and in the left ear was 105.  The Veteran complained of constant, left-sided tinnitus.  These results yield Roman numeral designations of I on the right and XI on the left under 38 C.F.R. § 4.85, Table VIA.  The Board is compelled to apply table VIA, under 38 C.F.R. § 4.86, as applying the scores using Table VI would actually result in a lower Roman numeral for the left ear.

After reviewing the evidence of record, it is found that the Veteran is not entitled to an increased evaluation for her service-connected left ear hearing loss.  According to Table VIA of 38 C.F.R. § 4.85, the numeric designation of hearing impairment of the left ear is a Level XI and the right ear is at level I.  Table VII of 38 C.F.R. § 4.85 reveals that these levels of hearing impairment warrant the assignment of a 10 percent disability evaluation.  

The Board is constrained by a mechanical application of the facts in this case to the applicable laws and regulations.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It therefore concludes that the preponderance of the evidence is against the Veteran's claim for a higher initial evaluation for her unilateral hearing loss disability.  Additionally, while separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings, the facts here do not warrant staged ratings, as the evidence throughout the period for appellate review preponderates in favor of a 10 percent rating.  As discussed above, at both VA examinations during the period for appellate review, the hearing acuity in the respective ears was at level I, right and level XI, left.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).    

Tinnitus, Initial rating in excess of 10 present 

The Veteran requests an initial rating in excess of 10 percent for tinnitus.  Her symptoms associated with tinnitus are recited above with the medical information pertaining to her left ear defective hearing.  The RO assigned an initial 10 percent rating under Code 6260 because there is no provision in the rating schedule for assignment of a higher rating for tinnitus.  That is, the Veteran's tinnitus has been assigned the maximum schedular rating available, throughout the rating period on appeal.  See 38 C.F.R. § 4.87, Code 6260.  As there is no legal basis on which to award a higher schedular rating for any period under appellate review, the appeal for a higher schedular rating must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Fenderson v. West, supra (pertaining to staged ratings).  We discuss extraschedular consideration of this claim in the Extraschedular Consideration section, below.  Additionally, it is noted that the provisions of the VCAA have no effect on appellate review when the law, not the underlying facts or development thereof, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Lumbar strain, Initial rating in excess of 20 percent

Relevant law and regulation

In the present case, it should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Board notes that during the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Pt. 4).  The amendments renumber the DCs and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed the amendments in its October 2004, January 2006, and March 2010 statements and supplemental statements of the case.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, limitation of motion of the lumbar spine, warrants a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a 40 percent rating for severe limitation of motion.  

Under the previous rating criteria, DC 5295, for lumbosacral strain, a 10 percent rating is warranted with characteristic pain on motion and a 20 percent rating is in order with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum schedular rating of 40 percent is awarded when disability from lumbosacral strain is severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

Under the new version of the rating criteria, a general rating formula provides for the disability ratings under DCs 5235 to 5243 (unless disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease).  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows based on limited range of motion: 

a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine;

a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and 

a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also DC 5003) 
5243 Intervertebral disc syndrome
Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

Relevant medical evidence

Service treatment records show that the Veteran received treatment for low back pain while she was on active duty.  

A private medical examiner in March 2001 reported an impression of mechanical low back pain, said to be most likely secondary to a small disc tear.  However, a 2000 MRI was reported as normal.  Additionally, the examiner's report of some findings ("flexion is accomplished to about 20 degrees extension") is confusing.  Nonetheless it is noted that the examiner reported that while sensation was intact, straight leg raising on the left and right caused pulling to 90 degrees, and there was subjectively more difficulty with heel-toe walking on the left.  However, knee bends were equal and there was normal ankle strength and great toe extension.

A VA examination in February 2002 disclosed that the Veteran complained of daily back pain.  She was pregnant at that time.  The Veteran demonstrated flexion to 70 degrees, hyperextension to 10 degrees, and lateral bending and rotation to 25 degrees each way.  The examiner diagnosed chronic lumbar strain, did not estimate any additional loss of range of motion during periods of flare-ups, but did request a repeat VA examination, after the Veteran had delivered her baby.  

VA examination of the spine in August 2004 revealed the Veteran's complaints of constant low back pain at a level of 5 or 6/10, with flares of greater pain 5-6 times a week.  She also complained of falling, due to the left leg buckling, associated with the back pain.  There were, however, no medically documented periods of incapacity.  Physical examination disclosed 50 degrees of flexion, limited by pain, lateral flexion of 20 degrees, rotation to the left of 60 degrees and to the right of 40 degrees, limited by pain, and extension to 20 degrees.  All pain was in the left sacroiliac joint region.  Straight leg raising testing was negative for abnormality, as was crossover testing.  Fabere testing was positive, for left sacroiliac pain.  There was tenderness at the sacroiliac joint and on the spine, with spasm shown on the left erector spinal group.  The Veteran had downgoing toes, no clonus, and strength was 5/5, without incoordination or fatigability.  Reflexes were normal and equal.  Both spasm and weakness were seen with palpation.  The left leg actually buckled, when there was pushing on the left sacroiliac joint.  The examiner remarked that, during flares, the Veteran would lose about 20-30 % of range of motion, as well as some strength and coordination, and would have increased fatigability.  An electromyography was conducted and was normal, without evidence of radiculopathy or polyneuropathy.  The assessment was left sacroiliac joint pain, with chronic muscle spasms, and strain in the lumbar spine.

VA examination for the low back in December 2009 disclosed the Veteran's complaints of low back pain with radiculopathy down the left buttock, with some leg numbness, but not below the knee.  She took Aleve for this pain.  The physical examination disclosed low back tenderness, without focal muscle spasm.  Range of motion included forward flexion to 80 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, right lateral flexion to 30 degrees, and rotation to 40 degrees, bilaterally.  She had pain with flexion past 70 degrees and with extension past 0 degrees.  With 3 repetitions, she had some worse pain but no significant change in range of motion.  Bilateral lower extremities had no focal radicular deficit in muscle sensation or deficit in deep tendon reflexes.  Toes were downgoing with Babinski testing, and straight leg raising was negative for abnormality.  X-rays showed mild progression of degenerative changes.  There was maintenance of the lumber vertebral body heights and disc spaces.  The sacroiliac joints were symmetrical.  The diagnosis was chronic low back pain with early degenerative changes.  The examiner estimated her to be complaining of about 48 total days of incapacity in the last year but noted that there was no physician's order for bed rest due to incapacity.  Under "REMARKS," the VA examiner noted, 

With repetitive activities, she may get flare-ups of worsening pain, lack of strength, and endurance, and may lose another global 30 degrees of range of motion across the low back.  

Both of these conditions [referring also to the left shoulder] would prevent her from finding work that involves a lot of repetition and manual labor, but should not prevent her from finding gainful employment with more sedentary light-type duty, such that she was doing before with property management.  

Discussion of all relevant evidence in relation to appropriate Diagnostic Code

Given the constraints of the March 2001 private and the February 2002 VA examinations, the Board has determined to accord them relatively little probative value, for purposes of assignment of a disability rating.  For example, the 2002 VA examination contains inadequate discussion of such factors as pain on motion, to even fully determine the state of the disability during that part of the Veteran's pregnancy.  Specifically, the 2002 VA examiner noted the relevant ranges of motion but then added, "I at this time would be reluctant to make any predictions about her back pain in terms of flare-ups and additional motion loss, fatigue, and incoordination.  I think this would be better assessed after her pregnancy when she can return in July."  These constraints have, however, been resolved by the subsequent examinations including that undertaken as per the Board's remand.  Regarding both examinations, however, nothing was reported in either one which would be necessarily inconsistent with the Board's findings and conclusions below.  

Regarding the August 2004 VA examination, the Board concludes that, with the examiner findings of "only 50 degrees of forward flexion," and five to six flares a week, during which time he expected "her to lose between 20% and 30% of her range of motion, strength, coordination, and fatigability," this examination shows marked limitation of forward bending.  Additionally, "spasms and weakness are seen with palpation as her left leg actually buckles when you push on the left sacroiliac joint."  Consistent with this, under DC 5295, a 40 percent rating for severe lumbosacral strain requires listing of whole spine, positive Goldthwaite's sign, marked limitation of forward bending, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Therefore, the Board concludes that a 40 percent rating is appropriate for lumbar strain at least through the August 2004 VA examination.
 
The 2009 VA examination, showing a limitation to 70 degrees of flexion prior to pain, and the expectation that she "may lose another global 30 degrees of range of motion across the low back" during "flare-ups," may also, according the Veteran the benefit of the doubt, be consistent with "marked limitation" of forward bending.  See 38 U.S.C.A. § 5107; see DC 5295.  Moreover, as the examination showed a limitation to 15 degrees of left lateral flexion and a mild progression of osteoarthritis, it also shows "loss of lateral motion with osteo-arthritic changes."  See DC 5295.  While neither abnormality with forced motion nor spasm were demonstrated in 2009, the Board is persuaded that, under DC 5295, a 40 percent rating for severe lumbosacral strain continues to be appropriate through and from the period pertaining to the 2009 VA examination, because the disability picture most nearly approximates those criteria.  38 C.F.R. § 4.7.  The Board also bears in mind that the examiner felt the Veteran could perform sedentary light-type duty and would be prevented from finding work that involved a lot of repetition and manual labor (considering both her back and left shoulder conditions).  See 38 C.F.R. § 4.2 (requiring consideration of evidence from the standpoint of the Veteran seeking employment).  As 40 percent is the highest rating available under this Diagnostic Code, no higher rating may be considered under this Code.  Further, for reasons as discussed below, no higher rating is appropriate for this disability, under any other Code, old or new, for any period pertinent to appellate review.  See Fenderson, supra.  Specifically, while staged ratings may be assigned based on facts found, the facts here do not warrant staged ratings, as the evidence throughout the period for appellate review preponderates in favor of a 40 percent rating.  
   
Consideration of other Diagnostic Codes

The Board considers other Diagnostic Codes to determine if their application could be more beneficial to the Veteran.  Under the old criteria, DC 5292 is not beneficial here because 40 percent is the maximum disability rating afforded under this DC.  Under the new general rating formula, 40 percent is also the maximum rating based on limitation of motion.  Moreover, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the Veteran has been granted the maximum rating possible under a DC which encompasses limited range of motion for the lumbar spine, the analysis required by DeLuca, supra, would not result in a higher schedular rating.

Further, there has been no medical evidence of unfavorable ankylosis of the lumbar spine, so a 50 percent rating is not warranted under either the old DC 5289 or under the new general rating formula.  All examinations clearly found no ankylosis.  

Moreover, the medical evidence of record does not support a rating above 40 percent under DC 5243 for intervertebral disc syndrome.  There has been no objective evidence indicating physician-prescribed bed rest having a total duration of six weeks. 

Similarly, with respect to neurologic abnormalities pursuant to Note (1) of the new general rating formula for disease and injuries of the spine, the Board finds that there have been no neurological abnormalities associated with the Veteran's low back disability.  While the Veteran complains that she has some leg numbness, and a private 2001 examination provided an impression that her pain was most likely secondary to a small disk tear, the same examiner reported a 2000 MRI as normal.  A 2004 electromyography was reported as normal and all sensory and motor testing since 2001 has been normal.  Given the lack of a neurological diagnosis or clear clinical evidence to support such, the Board finds that a separate rating is not warranted for any neurological symptoms and that the Veteran's remaining symptoms associated with her low back disability are adequately contemplated in the 40 percent rating assigned herein. 

The Board has also considered all of the Veteran's contentions, testimony, and other relevant non-medical evidence.  The Board assumes for this discussion that that evidence is competent and credible.  Nonetheless, nothing in that evidence changes the result of the analysis here, which necessarily depends on application of all of the evidence to the appropriate Diagnostic Code.  

Therefore, based on the analysis above, the preponderance of the evidence is against entitlement to a schedular rating in excess of 40 percent for the Veteran's service-connected low back disability.  As the preponderance of the evidence weighs against any rating in excess of 40 percent, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).    

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant DCs for the disabilities at issue.  With regard to the Veteran's unilateral defective hearing, for example, schedular diagnostic criteria expressly contemplate high-level decibel loss and loss of speech recognition.  38 C.F.R. § 4.85, DC 6100, including Tables.  Regarding her tinnitus, the diagnostic criteria implicitly require that recurrent tinnitus receive a rating of 10 percent, regardless of constancy, of which the Veteran complains.  38 C.F.R. § 4.87, DC 6260.  Regarding the Veteran's lumbar strain, her symptoms fall within the description of the 40 percent rating for the applicable diagnostic code, 5295, as discussed more fully above.  The Board can find nothing about any of these disabilities which puts them outside the regular rating schedule.  In short, the rating criteria contemplate not only her symptoms but the severity of her disabilities.  As such, no consideration referral for extraschedular consideration is warranted.  38 C.F.R. § 3.321(b)(1).

ORDER

Service connection is granted for left shoulder strain with rotator cuff tendonitis and impingement, subject to the rules applicable to the payment of periodic compensation benefits.

Service connection is granted for migraine headaches, subject to the rules applicable to the payment of periodic compensation benefits.

Service connection is denied for a pelvic disability.

An initial rating in excess of 10 percent for left ear defective hearing is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

An initial rating of 40 percent, but no more, for lumbar strain is granted, subject to the rules applicable to the payment of periodic compensation benefits.



_____________________________________
STEVEN L. KELLER 
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


